 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   FABIAN LAMAR ROSSES,                               Case No.: 17cv1898-MMA (WVG)
12                                    Petitioner,
                                                        ORDER ADOPTING REPORT AND
13   v.                                                 RECOMMENDATION OF UNITED
                                                        STATES MAGISTRATE JUDGE
14   RAYMOND MADDEN, Warden,
15                                  Respondent.         [Doc. No. 28]
16
                                                        DENYING SECOND AMENDED
17                                                      PETITION FOR WRIT OF HABEAS
                                                        CORPUS; AND
18
19                                                      [Doc. No. 19]
20
                                                        DECLINING TO ISSUE
21                                                      CERTIFICATE OF
                                                        APPEALABILITY
22
23         Petitioner Fabian Lamar Rosses, a state prisoner proceeding pro se and in forma
24   pauperis, has filed a Second Amended Petition for Writ of Habeas Corpus (“Petition”)
25   pursuant to 28 U.S.C. § 2254, challenging his convictions for three counts of sexual
26   penetration of a child ten years old or younger and two counts of committing a lewd act
27   upon a child under the age of fourteen. Doc. No. 19; see Doc. No. 26-2 at 109.
28   Respondent filed an answer to the Petition, and Petitioner filed a traverse. Doc. Nos. 25,

                                                    1
                                                                              17cv1898-MMA (WVG)
 1   27. The matter was referred to United States Magistrate Judge William V. Gallo for
 2   preparation of a Report and Recommendation pursuant to Title 28, section 636(b)(1), and
 3   Civil Local Rule HC.2. Judge Gallo has issued a thorough and well-reasoned Report
 4   recommending that the Petition be denied. Doc. No. 28.
 5         Pursuant to Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C.
 6   § 636(b)(1), the Court must “make a de novo determination of those portions of the report
 7   . . . to which objection is made,” and “may accept, reject, or modify, in whole or in part,
 8   the findings or recommendations made by the magistrate [judge].” 28 U.S.C.
 9   § 636(b)(1); see also United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989).
10   Objections to the Report and Recommendation were due no later than April 5, 2019.
11   Doc. No. 28 at 33. To date, no objections have been filed. See Docket.
12         Accordingly, the Court finds that Judge Gallo has issued an accurate Report and
13   well-reasoned recommendation that the Petition be denied. The Court ADOPTS the
14   Report and Recommendation in its entirety. The Court DENIES the Petition with
15   prejudice.
16                                 CERTIFICATE OF APPEALABILITY
17         Rule 11 of the Federal Rules Governing Section 2254 Cases states that “the district
18   court must issue or deny a certificate of appealability when it enters a final order adverse
19   to the applicant.” A certificate of appealability is not issued unless there is “a substantial
20   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this
21   standard, a petitioner must show that reasonable jurists could debate whether the petition
22   should have been resolved in a different manner or that the issues presented were
23   adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S.
24   322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). For the reasons
25   set forth in the Report and Recommendation and incorporated by reference herein, the
26   Court finds that this standard has not been met and therefore DECLINES to issue a
27   certificate of appealability in this case.
28   //

                                                    2
                                                                                 17cv1898-MMA (WVG)
 1        The Clerk of Court is instructed to enter judgment accordingly and close this case.
 2        IT IS SO ORDERED.
 3   Dated: May 9, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                            17cv1898-MMA (WVG)
